Name: Commission Regulation (EEC) No 3367/84 of 30 November 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/38 Official Journal of the European Communities 1 . 12. 84 COMMISSION REGULATION (EEC) No 3367/84 of 30 November 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2985/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (s), as last amended by Regulation (EEC) No 1 474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2985/84 Q, as last amended by Regulation (EEC) No 3331 /84 (8) ; Whereas, for the period 21 to 27 November 1984, for certain currencies :  for the current month , the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 208 , 3 . 8 . 1984, p. 1 . O OJ No L 132, 21 . 5 . 1983 , p. 33 . 0 OJ No L 90 , 1 . 4 . 1984, p. 1 . O OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 143, 30 . 5 . 1984, p. 4. O OJ No L 282, 26 . 10 . 1984, p. 18 . O OJ No L 311 , 29 . 11 . 1984, p. 16 . 1 . 12 . 84 Official Journal of the European Communities No L 313/39 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 12,455 13,212 13,732 15,811 15,939 1 5,250 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 38,60 34,00 35,27 40,34 40,68 39,79  Netherlands (Fl) 37,40 38,31 39,71 45,41 45,79 44,70  BLEU (Bfrs/Lfrs) 578,06 613,19 637,33 732,44 738,37 695,76  France (FF) 76,80 82,05 85,08 98,77 99,54 94,62  Denmark (Dkr) 104,81 111,18 115,55 133,05 134,13 127,58  Ireland ( £ Irl ) 9,343 9,910 10,295 11,791 11,886 10,891  United Kingdom ( £) 7,440 7,910 8,231 9,529 9,605 9,174  Italy (Lit) 17 836 18 915 19 383 22 117 22 294 20 466  Greece (Dr) 957,12 1 026,75 1 073,82 1 269,23 1 279,01 1 213,45 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) 1 I I I I Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 19,159 19,365 20,030 20,468 20,468 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 56,25 48,99 50,61 51,93 51,93  Netherlands (Fl) 55,96 55,21 56,99 58,46 58,46  BLEU (Bfrs/Lfrs) 889,20 898,76 929,63 948,34 948,34  France (FF) 121,89 123,21 127,17 128,98 128,98  Denmark (Dkr) 161,22 162,96 168,55 172,24 1 72,24  Ireland ( £ Irl ) 14,371 14,526 15,018 1 5,272 15,272  United Kingdom ( £) 11,558 11,683 12,094 12,364 12,364  Italy (Lit) 27 250 27 726 28 366 28 691 28 691  Greece (Dr) 1 545,44 1 562,20 1 622,64 1 661,47 1 661,47 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,229270 2,222930 2,217140 2,211150 2,211150 2,194000 Fl 2,516210 2,509610 2,502870 2,496680 2,496680 2,479170 Bfrs/Lfrs 44,925900 44,992200 45,040100 45,088800 45,088800 45,223800 FF 6,837070 6,847930 6,861320 6,875420 6,875420 6,917080 Dkr 8,045390 8,060760 8,079030 8,091120 8,091120 8,127120 £ Irl 0,717849 0,721047 0,724115 0,727354 0,727354 0,735953 £ 0,603945 0,604447 0,604589 0,604906 0,604906 0,605764 Lit 1 383,75 1 390,91 1 397,85 1 404,42 1 404,42 1 423,96 Dr 91,7878 91,8645 91,9230 91 ,9939 91,9939 92,2156